Citation Nr: 0007982	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left elbow fracture, post-operative, with limitation of 
motion, currently evaluated as 40 percent disabling.  

2.  Entitlement to an evaluation in excess of 20 percent for 
adhesive capsulitis of the left shoulder (minor).  

3.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar neuropathy.

4.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1967 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the disability 
evaluation for service-connected left elbow disability from 
20 percent to 40 percent and denied entitlement to a total 
evaluation based upon individual unemployability.  The 
veteran's July 1995 notice of disagreement only addressed the 
individual unemployability issue, and only that issue was 
addressed in an August 1995 statement of the case.  A 
substantive appeal was received in August 1995.

By rating decision in March 1997, the RO granted service 
connection for adhesive capsulitis of the left shoulder 
secondary to the service-connected left elbow disability, 
assigning a 20 percent evaluation.  In a March 1997 
supplemental statement of the case, the RO noted that the 
question of the proper disability ratings for the two 
service-connected disabilities was an integral part of the 
underlying question to be considered with regard to the 
individual unemployability appeal.  The RO therefore deemed 
the issues of entitlement to higher ratings for left elbow 
and left shoulder disabilities to be in appellate status as 
well.  Given the closely intertwined nature of the issues, 
the Board agrees with the RO.  By rating decision in January 
1999, the RO granted service connection for residuals of a 
left ulnar neuropathy secondary to the service-connected left 
elbow disability, assigning a 10 percent rating.  Because the 
rating assigned for this disorder is also closely intertwined 
with the individual unemployability issue, the Board believes 
this issue should also be considered to be in appellate 
status based on the same reasoning used by the RO with regard 
to the left shoulder issue. 


FINDINGS OF FACT

1.  The veteran's left extremity is his minor extremity.

2.  The veteran's service-connected residuals of a left elbow 
fracture, post-operative, with limitation of motion, results 
in limitation of flexion to 45 degrees.

3.  The veteran's service-connected adhesive capsulitis of 
the left shoulder (minor) is manifested by functional loss 
due to pain which effectively limits range of motion to 25 
degrees from the side. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for residuals of a left elbow fracture, post-
operative, with limitation of motion, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.71a, Diagnostic Code 5206 (1999).

2.  The criteria for entitlement to an evaluation of 30 
percent (but no higher) for adhesive capsulitis of the left 
shoulder (minor) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 
5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that all of the issues 
arise from claims for higher disability evaluations.  As 
such, they are well-grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
evidence pertinent to the left elbow and left shoulder 
issues, the Board further finds that the record allows for 
equitable review of these issues and that no further action 
is necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a). 

Turning to the evidence, the Board observes that by rating 
decision in April 1971, service connection was established 
for residuals of a left elbow fracture, in a rating decision 
that noted that the veteran fractured his elbow during 
childhood and that the disorder was aggravated during 
service.  The veteran had undergone a VA examination in March 
1971, and the veteran's disability was evaluated as 20 
percent disabling under diagnostic code 5206.  

In December 1993, the veteran underwent surgery, which 
included arthroplasty of the left elbow, in connection with 
diagnoses consisting of degenerative arthritis of the left 
elbow, contracture of the left elbow joint, and nonunion of 
the capitellum and left distal humerus.  A temporary total 
evaluation was assigned to the veteran's disability from 
December 1993 to February 1994.  

The veteran's disability subsequently was evaluated as 40 
percent disabling subsequent to February 1994, and the 
evaluation of the left elbow has since remained unchanged.  
Also, in March 1997, the RO granted service connection for 
adhesive capsulitis of the left shoulder based upon a 
determination that it was secondary to the veteran's service-
connected left elbow disorder.  A 20 percent rating was 
assigned, and this rating for left shoulder disability has 
remained unchanged since that time. 

Medical records document treatment after the veteran's 
shoulder surgery.  These include an April 1994 entry that 
references healing of the condylar fracture, shoulder 
tightness, and an arc motion of 50 degrees.  A June 1994 
entry references an arc of 40 to 95 degrees with smooth 
gliding and no crepitus.  That entry also references 
worsening frozen shoulder with rotator cuff impingement.  

During a VA examination in February 1995, the veteran 
complained of pain in the left elbow and loss of movement.  
He also complained of pain in his left shoulder.  Examination 
revealed flexion of the elbow to 85 degrees and extension to 
75 degrees.  The examiner observed that normal flexion should 
be 140 degrees and normal extension should be 0 degrees.  
There was warmth in the area of the left elbow and there were 
two scars.  There were also was atrophy in the left upper 
arm. 

Examination of the shoulder revealed flexion to 120 degrees 
and abduction to 90 degrees.  Internal and external rotation 
could not be evaluated as a result of deformity of the left 
elbow.  The veteran had pain, tenderness, and crepitus in the 
region of the left shoulder.  Diagnoses consisted of (1) 
residuals, post-operative fracture of the left elbow with 
severe limitation of motion with flexion deformity, swelling 
of the elbow joint and diffused atrophy of the left upper arm 
and (2) adhesive capsulitis of the left shoulder.  An entry 
from July 1996 reveals range of motion of the left elbow from 
60 to 90 degrees.  

During a VA examination in December 1996, the veteran 
complained of constant pain in the left elbow and limitation 
of motion with tingling and numbness in the left elbow.  He 
added that cold and damp weather aggravated the pain.  He 
also complained of pain in the left shoulder.  Examination of 
the elbow revealed two scars with numbness around the areas 
of the scars.  There was marked tenderness elicited on 
palpation, diffused atrophy of the muscles of the left upper 
arm and the left forearm, and pain on movement.  According to 
the examiner, range of motion had not changed since the 
examination in February 1995.  Range of motion of the left 
elbow consisted of flexion to 85 degrees and extension to 75 
degrees.  Range of motion of the left shoulder consisted of 
external rotation to 0 degrees, slight internal rotation up 
to 10 degrees, abduction to 90 degrees, and forward flexion 
to 110 degrees.  Diagnoses consisted of residuals, post-
operative, left elbow, and limitation of motion of the left 
shoulder secondary to adhesive capsulitis.  According to the 
examiner, the veteran had diffused atrophy of the left upper 
arm and the left forearm as a result of his left elbow 
condition and developed a left shoulder condition as a result 
of the left elbow problem.  The examiner further indicated 
that the veteran could not find gainful employment which 
required the use of his left elbow and left upper extremity.  

In July 1998, the veteran underwent a VA examination, during 
which he indicated that the did not use his left upper 
extremity and that he could not do any pushing or pulling or 
any physical work.  The veteran indicated that although he 
could perform normal daily activities, he could not do any 
activities requiring heavy or repetitive use of the left 
upper extremity.  On physical examination of the left 
shoulder there was pain, soreness and generalized tenderness.  
The veteran had multiple scars about the left elbow and two 
inches atrophy of the left forearm.  He had pain soreness and 
tenderness with motion.  Active and passive motion were the 
same.  The veteran abducted and flexed his left shoulder to 
30 degrees and internally and externally rotated the shoulder 
to 20 degrees with pain throughout rotation.  The veteran was 
able to flex the left elbow from 65 to 90 degrees.  He had 
normal pronation and supination, and the joint was not 
ankylosed in "an unnecessarily unfavorable position."  
There was no evidence of a flail joint.  He had diminished 
strength in the arm secondary to pain.  There was excessive 
fatigability and incoordination and impaired ability to do 
movements as a result of pain in the shoulder and in the left 
elbow.  The diagnoses were adhesive capsulitis of the left 
shoulder and residual post-operative fracture of the left 
elbow with loss of motion.  

An August 1999 letter reflects that the veteran received 
treatment through the pain clinic for over two years, and the 
Board has before it VA records documenting treatment as early 
as September 1997.  A September 1999 entry reflects that the 
veteran's elbow remains severely limited.  

During a videoconference hearing before the undersigned 
member of the Board in November 1999, the veteran complained 
of pain in his left arm.  He indicated that he had previously 
worked as a welder, but that difficulty with his left arm 
precluded him from continuing in that line of work.  
According to the veteran, his left arm was virtually useless.  

I.  Left Elbow

The veteran is right handed, and the extremity in question is 
the veteran's minor extremity.  The veteran's left elbow 
disability is evaluated as 40 percent disabling by analogy to 
diagnostic code 5206, which pertains to limitation of 
flexion.  Limitation of flexion of a minor extremity warrants 
a 40 percent evaluation if limited to 45 degrees.  A higher 
evaluation is not available for limitation of flexion of a 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

In addition, limitation of extension warrants an evaluation 
of 40 percent if limited to 110 degrees.  A higher evaluation 
is not warranted for limitation of extension of a minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Furthermore, favorable ankylosis of the elbow, that is 
ankylosis between 90 and 70 degrees, warrants an evaluation 
of more than 30 degrees if it involves the minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5205.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Also, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

Although the veteran has complained of pain of the left 
elbow, examination has revealed limitation of function no 
greater than limitation of flexion to 45 degrees or 
limitation of extension no greater than 110 degrees.  There 
does not appear to be evidence of ankylosis, but assuming 
that Code 5205 could be applied by analogy, a VA examiner has 
commented that such ankylosis would not be considered 
unfavorable.  Therefore, a rating in excess of 40 percent 
would not be warranted under Code 5205.  The Board also notes 
that there is no evidence of a flail joint to allow for a 
higher rating under Code 5209.

It is readily clear that the veteran's left elbow disability 
results in significant impairment, and the Board certainly 
does not doubt the severity of this disability.  However, the 
Board is bound by applicable laws and regulations, and for 
the reasons set forth above, the criteria for a rating in 
excess of 40 percent have not been met.  In making this 
determination, the Board has reviewed the evidence in light 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable determination. 

II.  Left Shoulder

Because this issue on appeal arises from the initial 
assignment of a disability rating after a grant of service 
connection, the entire period in question must be considered 
to ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Adhesive capsulitis of the veteran's left shoulder is 
evaluated as 20 percent disabling by analogy to diagnostic 
code 5201, pertaining to limitation of motion of the arm.  In 
the case of a minor extremity, limitation of motion of the 
arm warrants a 20 percent evaluation whether motion is 
limited to midway between motion is limited the shoulder 
level or whether motion is limited to midway between the side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A 30 percent evaluation for limitation of motion of the arm 
contemplates range of motion limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In addition, favorable ankylosis, that is ankylosis involving 
abduction to 60 degrees, warrants a 20 percent evaluation, as 
well, in cases involving the minor extremity.  Intermediate 
ankylosis of a minor extremity, between favorable and 
unfavorable, warrants a 30 percent evaluation, and 
unfavorable ankylosis warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.

Examination has not revealed ankylosis, and most examinations 
have revealed limitation of the motion than limitation to 
shoulder level.  However, the VA examination in July 1998, 
reflects that the veteran would only abduct and flex his 
shoulder 30 degrees.  Given the veteran's complaints of pain 
in the shoulder, the Board believes that a reasonable doubt 
exists on the question of whether such pain results in 
additional functional loss so as to effectively limit the 
range of motion to 25 degrees from the side.  As such, 
entitlement to a 30 percent rating is warranted under Code 
5201.  38 C.F.R. §§ 3.102, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-57 (1995).  This 30 percent rating is the 
highest available under this Code, and no other diagnostic 
codes allowing for a higher rating are applicable. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a left elbow fracture, post-operative, with 
limitation of motion, is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a 30 percent evaluation for adhesive 
capsulitis of the left shoulder (minor) is warranted.  To 
this extent, the appeal is granted. 


REMAND

The claims file does not reflect that the veteran has been 
provided a supplemental statement of the case addressing the 
issue of entitlement to an evaluation in excess of 10 percent 
for left ulnar neuropathy.  As noted in the introduction, as 
this disability was service connected during the course of 
the appeal as secondary to service-connected left elbow 
disability, it is effectively intertwined with the individual 
unemployability issue and thus should be considered to be in 
appellate status.  

In addition, although the veteran submitted a notice of 
disagreement in March 1997 concerning the denial of service 
connection for a disorder of the left wrist, the claims file 
does not reveal that the RO has taken appropriate action 
pursuant to 38 C.F.R. § 19.26, including issuance of a 
statement of the case so that the veteran may have the 
opportunity to complete an appeal by filing a timely 
substantive appeal.  

During his November 1999 Board hearing, the veteran raised as 
an issue a claim for service connection for a psychiatric 
disorder secondary to his service-connected left elbow 
disability.  This new claim must be addressed and adjudicated 
by the RO before the Board may review the individual 
unemployability as they are inextricably intertwined.  
Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 
Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).

The veteran has indicated at various points in time that he 
received vocational rehabilitation contemporaneous with the 
filing of his claim for a total evaluation based upon 
individual unemployability.  Vocational rehabilitation 
records, however, which may be germane to the veteran's claim 
for a total evaluation based upon individual unemployability, 
have not been made part of the claims file and should be 
obtained.  

Therefore, this case is REMANDED for the following actions:

1.  Any VA medical records (not already 
of record) pertinent to the issues 
addressed in this remand should be 
obtained and associated with the claims 
file. 

2.  The RO should obtain any vocational 
rehabilitation records and associate 
those records with the claims file.

3.  The RO should develop and adjudicate 
the veteran's new claim of entitlement to 
service connection for psychiatric 
disorder secondary to his service-
connected left elbow disability.  The 
veteran and his representative should be 
notified of this determination and 
furnished notice of appellate rights and 
procedures.

4.  With regard to the issue of 
entitlement to service connection for 
left wrist disability, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including the issuance of a 
statement of the case so that the veteran 
may have the opportunity to complete an 
appeal to that issue by filing a timely 
substantive appeal if he so wishes. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted for the service-connected left 
ulnar neuropathy.  The RO should also 
determine whether entitlement to a total 
rating based on individual 
unemployability is warranted.  If the 
full benefit sought as to either the 
increased rating for left ulnar 
neuropathy issue and/or the individual 
unemployability issue is not granted, 
then the RO should furnish the veteran an 
appropriate supplemental statement of the 
case addressing the issue(s).  

6.  After completion of the above, the 
claims file should be returned to the 
Board for appellate review of all issues 
properly in appellate status. 

The purpose of this remand is to ensure due process of law 
and to comply with applicable judicial decisions.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



